Case 1:19-cv-02292-RBJ Document 51-4 Filed 12/04/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02292-RBJ

CTF BM OPERATIONS LTD.,
       Plaintiff,

v.

DELTA ENTERPRISE SOLUTIONS LLC,
       Defendant.


            ORDER GRANTING PLAINTIFF CTF BM OPERATIONS LTD.’S
                MOTION FOR ENFORCEMENT OF SETTLEMENT


       THIS MATTER having come before this Court on Plaintiff CTF BM Operations LTD.’s

Motion for Enforcement of Settlement, and the Court, having reviewed said Motion and being

fully advised hereby ORDERS as follows:

       The Court finds that CTF BM Operations LTD. (“CTF”) and Delta Enterprise Solutions

LLC (“Delta”) entered into a settlement agreement that is binding and enforceable in this matter.

The Court finds that the settlement agreement includes the following terms:

           1. CTF shall issue payment to Delta in the amount of $10,441.00 in exchange for full

               and final settlement of any and all claims that were or could have been brought by

               Delta or any of its predecessor companies or subsequent companies and/or David

               Kahn against CTF, including, but not limited to, (a) all claims which could have

               been or where asserted in this case or any arbitration (including all claims related

               to CTF’s alleged use of Eric Nylander), (b) any and all claims related in any way

               to Delta and/or Mr. David Kahn’s work with CTF, (c) any and all claims related to
Case 1:19-cv-02292-RBJ Document 51-4 Filed 12/04/20 USDC Colorado Page 2 of 2




                 the 2013 contract1, 2018 contract2 or any other contract. By this Order, upon

                 delivery of payment to Defendant Delta of this sum, this Court finds that Delta has

                 agreed to a full global release of claims as set forth above.

             2. If a party breaches this settlement agreement or this Court Order, the non-breaching

                 party shall be entitled to recovery of its attorney’s fees and costs expended in

                 pursuing or defending such action, claim or proceeding.

             3. Plaintiff shall issue the settlement funds of $10,441.00 directly to Delta Enterprise

                 Solutions, LLC without inclusion of counsel for Delta, Torrey Livenick or Torrey

                 Livenick Law and Plaintiff shall not be responsible for any lien, if existing, in favor

                 of Ms. Livenick or Torrey Livenick Law.

             4. This matter is dismissed with prejudice upon these terms, with each party being

                 responsible for the payment of their or its own attorney’s fees and costs incurred in

                 this matter.



         DATED this              day of                         , 2020.


                                                BY THE COURT:




                                                United States District Judge




1
    The 2013 contract can be found at Doc. 35 (Pl’s MSJ), Ex. 9.
2
    The 2018 contract can be found at Doc. 1 (Pl’s Comp.), Ex. D.

                                                   2
